Title: From Thomas Jefferson to John Barnes, 4 July 1824
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monto
July 4. 24.
The book you were so kind as to have sent to me came safe. so rarely are US. bk. bills to be seen here that my correspdt in Charlottesville was not able to find for me a 10. D. bill of that kind till yesterday. I now inclose it with 2. D. in silver to make up the 12. D. you have been so kind as to pay for me. with my thanks for this  accept assurances of my constant esteem & respect.